 Case 19-17900-SLM                Doc 17-1 Filed 05/03/19 Entered 05/03/19 11:12:09          Desc
                                    Certificate of Service Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1
WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP
Timothy R. Wheeler, Esq.
200 Campus Drive
Florham Park, NJ 07932-0668
973.624.0800 (Main)
973.624.0808 (Fax)
timothy.wheeler@wilsonelser.com

Attorneys for Creditors Hartford Fire Insurance
Company and Hartford Casualty Insurance Company
In re:
                                                             Case No. 19-17900 (SLM)
EZ MAILING SERVICES, INC.,
                                                             Involuntary Chapter 11
                                      Alleged Debtor.

In re:
                                                             Case No. 19-17906 (SLM)
UNITED BUSINESS FREIGHT
FORWARDERS, LLC,                                             Involuntary Chapter 11

                                      Alleged Debtor.


                                  APPLICATION OF MARK G. LEDWIN
                                    FOR ADMISSION PRO HAC VICE
                                     CERTIFICATION OF SERVICE

         I hereby certify that simultaneous with the filing of the within Application and supporting

documents, a copy of same was served electronically upon all attorneys of record via ECF.

Dated: May 3, 2019                             WILSON ELSER MOSKOWITZ
                                               EDELMAN & DICKER LLP
                                               /s/ Timothy R. Wheeler
                                               Timothy R. Wheeler
                                               200 Campus Drive
                                               Florham Park, NJ 07932-0668
                                               973.624.0800 (Main)
                                               973.624.0808 (Fax)
                                                        1

2735661v.1
 Case 19-17900-SLM   Doc 17-1 Filed 05/03/19 Entered 05/03/19 11:12:09        Desc
                       Certificate of Service Page 2 of 2


                               timothy.wheeler@wilsonelser.com
                               Attorneys for Hartford Fire Insurance Company and
                               Hartford Casualty Insurance Company




                                      2

2735661v.1
